—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered August 7, 1985, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although it was improper for the prosecutor to attempt to question the defendant about his membership in a named youth gang (see, e.g., People v Connally, 105 AD2d 797; People v Stewart, 92 AD2d 226), the trial court sustained the objection and instructed the jury to disregard the question. The trial court is deemed to have corrected the error to the defendant’s satisfaction in the absence of a request by the defendant for further curative instructions (see, e.g., People v Williams, 46 NY2d 1070; People v Seaton, 119 AD2d 600; cf., People v Santiago, 52 NY2d 865). In any event, the prosecutor’s conduct was not so prejudicial as to deprive the defendant of a fair trial. The record indicates that the prosecutor’s question about the defendant’s gang membership was unanswered, and there was no further reference to this group during the trial (see, e.g., People v Beatty, 134 AD2d 602; People v Boxill, 111 AD2d 399, affd 67 NY2d 678).
The sentence imposed was not excessive (see, People v Suitte, *65890 AD2d 80). Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.